Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities:
The various mathematical expressions contain small and blurry characters in subscripts and superscripts, many of which are blurry and not legible. Application should review all expressions and amend them with clear ones to make the record clear and to facilitate publication (if granted).
Appropriate correction is required.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210 (see p. 16 describing (MCS) (110,210,310)) and 134 (see p. 21 describing SDN (134)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 2-12 are objected to because of the following informalities:  
In claim 2, line 2, “the smart grid” should be --a smart grid-- to avoid the issue of lack of antecedent basis. 
In claim 2, line 2, “the chosen data packet” should be --a chosen data packet-- to avoid the issue of lack of antecedent basis.
In claim 2, line 4, “the probability of link unreliability” should be --a probability of link unreliability-- to avoid the issue of lack of antecedent basis.
In claim 5, line 1, “rums” should be --runs-- to correct a typo.
In claim 5, line 3, “it minimizes the hybrid communication infrastructure cost (C) for smart distribution grid” should be --[[it]] the algorithm minimizes a hybrid communication infrastructure cost (C) for the 
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s). See the assumptions in the rejections under 35 USC 112(b) below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 3, it recites “the longest branch(LB) of the given PGT” in lines 1-2. There are no antecedent bases for “the longest branch(LB)” and “the given PGT.” For examination purpose, claim 3 is assumed to depend directly on claim 2 where it provides the necessary antecedent basis for PGT; and “the longest branch(LB) of the given PGT” in lines 1-2 is assumed to be 
-- a longest branch_(LB) of the accepted PGT-- to avoid the issue of lack of antecedent basis and to correct a minor informality in word spacing.
	
	Also in claim 3, line 2, it is unclear what “a function FINDIDC a Input 2” means. For examination purpose, it is assumed to be --a function FINDIDC--.

	Regarding claim 4, it recites “the function FINDIDC” in line 3. There is no antecedent basis for the limitation. For examination purpose, claim 4 is assumed to depend directly on claim 3 which will provide the necessary antecedent basis.

	Regarding claim 5, it recites “the function FINDIDC(Input 2)” in line 1. There is no antecedent basis for the limitation. For examination purpose, claim 5 is assumed to depend directly on claim 3 which will provide the necessary antecedent basis; and “the function FINDIDC(Input 2)” in line 1 is assumed to be --the function FINDIDC-- for consistency in terminology.
	
	Also in claim 5, the equations contain some subscripts and superscripts that are too small and blurry to be legible. 

	Regarding claim 6, it recites “the function FINDIDC(Input 2)” in line 1. There is no antecedent basis for the limitation. For examination purpose, claim 6 is assumed to depend directly on claim 3 which will provide the necessary antecedent basis; and “the function FINDIDC(Input 2)” in line 1 is assumed to be --the function FINDIDC-- for consistency in terminology.
	
	Also in clam 6, it recites “returns the optimal number of SDNs with the given communication technology combinations and the optimal cost for the hybrid communication network infrastructure” in lines 2-3. There are no antecedent bases for the above underlined limitations. For examination purpose, they are assumed to be 
--returns an optimal number of SDNs with the accepted CTt and an optimal cost for a hybrid communication network infrastructure--.

	Regarding claim 7, it recites “wherein the algorithm runs the function FINDIDC(Input 2), then populate the branches             
                
                    
                        B
                        r
                        a
                        n
                        c
                        h
                    
                    
                        i
                    
                    
                        j
                    
                
                 
            
        for j = 1,2...1 and for i = 1,2...h of the LB” in lines 1-2. There are no antecedent bases for the above underlined limitations. For examination purpose, claim 7 is assumed to depend directly on claim 3 which will provide some necessary antecedent basis; and “wherein the algorithm runs the function FINDIDC(Input 2), then populate the branches             
                
                    
                        B
                        r
                        a
                        n
                        c
                        h
                    
                    
                        i
                    
                    
                        j
                    
                
                 
            
        for j = 1,2...1 and for i = 1,2...h of the LB” in lines 1-2 is assumed to be 
--wherein the algorithm runs the function FINDIDC            
                
                    
                        B
                        r
                        a
                        n
                        c
                        h
                    
                    
                        i
                    
                    
                        j
                    
                
                 
            
        for j = 1,2...1 and for i = 1,2...h of the LB--.

	Regarding claim 8, it recites “wherein the algorithm runs the function FINDIDC(Input 2), then recursively calls itself till the             
                
                    
                        B
                        r
                        a
                        n
                        c
                        h
                    
                    
                        i
                    
                    
                        j
                    
                
                 
            
        becomes zero” in lines 1-2. There are no antecedent bases for the above underlined limitations. Also it is unclear what “itself” means. For examination purpose, claim 8 is assumed to depend directly on claim 7 which will provide some necessary antecedent basis; and “wherein the algorithm runs the function FINDIDC(Input 2), then recursively calls itself till the             
                
                    
                        B
                        r
                        a
                        n
                        c
                        h
                    
                    
                        i
                    
                    
                        j
                    
                
                 
            
        becomes zero” in lines 1-2 is assumed to be 
--wherein the algorithm runs the function FINDIDCthe function FINDIDC             
                
                    
                        B
                        r
                        a
                        n
                        c
                        h
                    
                    
                        i
                    
                    
                        j
                    
                
                 
            
        becomes zero--.

	Regarding claim 9, it recites “wherein the algorithm executes the cost optimal calculation model determining the optimal hybrid communication infrastructure cost and the exact quantity of intelligent intermediate communication devices or SDNs” in lines 1-3. There are no antecedent bases for the above underlined limitations. For examination purpose, “wherein the algorithm executes the cost optimal calculation model determining the optimal hybrid communication infrastructure cost and the exact quantity of intelligent intermediate communication devices or SDNs” in lines 1-3 is assumed to be
--wherein the algorithm executes  minimized hybrid communication infrastructure cost and a quantity of intelligent intermediate communication devices or SDNs--.

	Also in claim 9, line 5, “each technology” is too broad without clear boundaries. For examination purpose, it is assumed to be -- each technology of the Communication Technologies (CTt)--.

	Regarding claim 10, it recites “wherein the cost optimal model assumes ZigBee, Wi-Fi and Cellular as the specific communication technologies in the cost optimal calculation” in lines 1-2. There are no antecedent bases for the above underlined limitations. For examination purpose, claim 10 is assumed to depend directly on claim 9 which will provide some necessary antecedent bases; and “wherein the cost optimal model assumes ZigBee, Wi-Fi and Cellular as the specific communication technologies in the cost optimal calculation” in lines 1-2 is assumed to be 
--wherein the cost optimal model assumes ZigBee, Wi-Fi and Cellular as the Communication Technologies (CTt) in the cost optimal calculation--.

	Regarding claim 11, it recites “wherein the QoS parameters considered for each specific technology include data packet latency, bandwidth requirement, link reliability, packet drops and communication range of the technology, for derivation of the cost optimal solution” in lines 1-3. There are no antecedent bases for the above underlined limitations. Also, the “each specific technology” is too broad without clear boundaries. For examination purpose, claim 11 is assumed to depend on claim 9 which will provide some necessary antecedent bases; and “wherein the QoS parameters considered for each specific technology include data packet latency, bandwidth requirement, link reliability, packet drops and communication range of the technology, for derivation of the cost optimal solution” in lines 1-3 is assumed to be 
--wherein the QoS parameters considered for each  of the Communication Technologies (CTt) include data packet latency, bandwidth requirement, link reliability, packet drops and communication range of the technology, for derivation of the cost optimal  communication technology combinations--.

	Regarding claim 12, it recites “wherein the algorithm assumes a power grid topology (PGT) with four branches including the longest branch(LB) and assumes ZigBee, Wi-Fi and Cellular as the specific communication technologies” in lines 1-3. 
	There are no antecedent bases for the above underlined limitations. For examination purpose, claim 12 is assumed to depend directly on claim 3 which will provide some necessary antecedent bases; and “wherein the algorithm assumes a power grid topology (PGT) with four branches including the longest branch(LB) and assumes ZigBee, Wi-Fi and Cellular as the specific communication technologies” in lines 1-3 is assumed to be 
--wherein the algorithm assumes [[a]] the power grid topology (PGT) with four branches including the longest branch (LB) and assumes ZigBee, Wi-Fi and Cellular as the  Communication Technologies (CTt)--.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations “executing an algorithm that recursively finds cost optimal communication technology combinations for intermediate intelligent nodes termed Smart Distribution Nodes (SDNs) for a given power grid topology.” These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim does recite additional elements to make the claim a practical application of the abstract idea.

Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to make the claim significantly more than the judicial exception. 

Dependent claims 2-12 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Fateh et al. (“Wireless Network Design for Transmission Line Monitoring in Smart Grid” IEEE TRANSACTIONS ON SMART GRID, VOL. 4, NO. 2, JUNE 2013; hereinafter “Fateh”).

	Regarding claim 1, Fateh teaches a method for determining a Cost Optimal Combination of Communication Technology (RACOCCT) (i.e., “we formulate an optimization problem with the objective of minimizing the installation and operational costs while satisfying the end-to-end latency and bandwidth constraints of the data flow”; see Abstract), comprising 
executing an algorithm that recursively (this is implied or would have been obvious in an optimization process) finds cost optimal communication technology combinations (i.e., “We design a hybrid hierarchical network that spans wired, wireless and cellular technologies to provide cost optimized delay and bandwidth constrained data transmission”; see p. 1076, col. 2, ¶ 3) for intermediate intelligent nodes termed Smart Distribution Nodes (SDNs) for a given power grid topology (i.e., “Fig. 2 depicts a power transmission corridor with a number of transmission towers, two substations, one at each end of the transmission line, and a control center”; see p. 1078, col. 1, ¶ 4 and FIG. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 2, 3, 6-8,  and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fateh.

	Regarding claim 2, Fateh further teaches:
wherein the algorithm accepts the power grid topology (PGT) (i.e., “the transmission line is modeled as a directed graph, G=(V,E) as shown in Fig. 3”; see p. 1079, col. 1, ¶ 2), a given life-time of the smart grid (V) (i.e., “operational period                                 
                                    τ
                                
                            ”; see p. 1080, col. 1, ¶ 1), of the chosen data packet (B) (i.e., “b is the flow bandwidth requirement”; see p. 1079, col. 1, ¶ 2) as input 1 and accepts CTt (Communication Technologies), t=1, 2,3...k (i.e., “Edge set E in G represents the set of communication links which can be wired (SS, CC), cellular (k, CC) or wireless                                 
                                    (
                                    k
                                    ,
                                    l
                                    )
                                
                            ”; see p. 1079, col. 1, ¶ 2),                                 
                                    R
                                    e
                                    l
                                
                             denote path reliability”; see p. 1080, col. 2, ¶ 7) as input 2.
	Fateh does not explicitly disclose: 
frequency of the chosen data packet (Pf) as an input.
	But Fateh teaches:
considering link utilization based costs to represent subscription costs proportional to the link utilization (see p. 1080, sec. C).
	It is well-known that subscription-based communication costs (such as for cellular service) can be based on the number of transmissions. In equation (11) of Fateh, the yearly subscription-based communication cost for a data flow is based on the yearly utilization                         
                            
                                
                                    
                                        
                                            b
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            B
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            
                        
                    . Certainly it can also be based on the yearly number (frequency) of transmissions. It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Fateh to also use frequency of the chosen data packet (Pf) as an input, as claimed. The motivation would be to provide an estimation of yearly cost also based on other yearly utilization factors, such as yearly number (i.e., frequency) of data packet, so as to facilitate the optimization with the consideration of yearly link utilization.
	Fateh does not explicitly disclose:
the probability of link unreliability (p) as an input.
	But Fateh teaches:
the link reliability as an input (i.e., “a link with link reliability,                                 
                                    
                                        
                                            ρ
                                        
                                        
                                            l
                                        
                                    
                                
                            ; see p. 1080, col. 2, ¶ 7”).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify Fateh to use the probability of link unreliability (p)  as an input, as claimed, as a matter of a simple substitution of a value with a complimentary value and mathematical manipulations.

	Regarding claim 3, Fateh further teaches:
wherein the algorithm initially assumes the longest branch(LB) of the given PGT (i.e., see FIG. 2 from substation 1 to substation 2) and then runs a function FINDIDC a Input 2 (i.e., “addressing link specific reliabilities results in a quadratically constrained optimization problem which is much harder to solve. Thus, link specific reliability can be addressed at the cost of higher complexity.”; see p. 1081, col. 1, ¶ 3; note that “FINDIDC” is just a name of the function, which has no functional limitation to the claim).

	Regarding claim 6, Fateh further teaches:
wherein the algorithm runs the function FINDIDC(Input 2) (see equation (11)), then returns the optimal number of SDNs (i.e.,                                 
                                    
                                        
                                            S
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            Y
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                     
                                    
                                        
                                            X
                                        
                                        
                                            i
                                            ,
                                            j
                                            ,
                                            k
                                        
                                    
                                
                            ) with the given communication technology combinations and the optimal cost for the hybrid communication network infrastructure (i.e.,                                 
                                    f
                                    (
                                    
                                        
                                            S
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            Y
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                     
                                    
                                        
                                            X
                                        
                                        
                                            i
                                            ,
                                            j
                                            ,
                                            k
                                        
                                    
                                    )
                                
                            ; see equation (11) and Table II).

	Regarding claim 7, Fateh further teaches:
wherein the algorithm runs the function FINDIDC(Input 2) (see equation (11)), then populate the branches                                 
                                    
                                        
                                            B
                                            r
                                            a
                                            n
                                            c
                                            h
                                        
                                        
                                            i
                                        
                                        
                                            j
                                        
                                    
                                     
                                
                            for j = 1,2...1 and for i = 1,2...h of the LB (i.e.,                                 
                                    
                                        
                                            S
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                            ; see equation (11) and table II).

	Regarding claim 8, Fateh further teaches:
wherein the algorithm runs the function FINDIDC(Input 2) (see equation (11)), then recursively calls itself till the                                 
                                    
                                        
                                            B
                                            r
                                            a
                                            n
                                            c
                                            h
                                        
                                        
                                            i
                                        
                                        
                                            j
                                        
                                    
                                     
                                
                             becomes zero (note that the optimization process is a recursive processing of finding whether a link                                 
                                    
                                        
                                            S
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                             is 1 or 0; see equation (11) and table II; the recursive process ends when all the values of                                 
                                    
                                        
                                            S
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                    
                                
                             are determined, i.e., optimized).

	Regarding claim 12, Fateh further teaches:
wherein the algorithm assumes a power grid topology (PGT)                                 
                                    (
                                    k
                                    ,
                                    l
                                    )
                                
                             which have the highest latency”; see p. 1080, col. 2, ¶ 3; note that ZigBee and Wi-Fi in the claim are interpreted as a version of ZigBee and Wi-Fi standards respectively, not as a trademarked product).
	Fateh does not explicitly disclose (see the underlined):
wherein the algorithm assumes a power grid topology (PGT) with four branches.
	However, a power grid is known to have a plurality of transmission lines (branches). It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify Fateh to incorporate the cost optimization in a plurality (e.g., four) of transmission branches to perform optimization one by one, or all together (e.g., optimizing the sum for all branches), such that the algorithm assumes a power grid topology (PGT) with four branches, as claimed. The motivation would be to adaptively applying the cost optimization for a plurality of power transmission branches.

9.	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fateh in view of Fan et al. (“Smart Grid Communications: Overview of Research Challenges, Solutions, and Standardization Activities” IEEE COMMUNICATIONS SURVEYS & TUTORIALS, VOL. 15, NO. 1, FIRST QUARTER 2013; hereinafter “Fan”).

	Regarding claim 4, Fateh further teaches:
wherein the algorithm assumes installation cost (i.e., “Installation cost is a one-time cost”), maintenance cost,  communication cost (i.e., “Operation cost is composed of subscription cost and maintenance cost”; see p. 1079, col. 2, ¶ 4), flow bandwidth (i.e., “                                
                                    
                                        
                                            b
                                        
                                        
                                            k
                                        
                                    
                                
                            : Flow bandwidth for node k”; see Table II at p. 1079) and 
	Fateh does not explicitly disclose:
assuming communication range.
	But Fan teaches:
different communications technologies have different communications ranges (see Table 1).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Fateh in view of Fan, to also assuming communication range (e.g., as a constraint), as claimed. The motivation would be to help ensure the optimized communications satisfys the range limitations for each communications link.

Notes
10.	Claim 5 distinguishes over the closest prior art of record as discussed below.

	Regarding claim 5, the closest prior art of record fails to teach the features of the recited equations (1)-(8). Note that Fateh’s optimization considers many similar factors, such as installation cost, operation cost, type of communications technologies, expected life-time, bandwidth and reliability, etc. However, the equations are different from the claimed equations. Particularly, the costs of all given types of communications technology regarding installation and maintenance are separately considered in equation (1) of the claim, which is different from equation (1) or (11) of Fateh. Also, the constraints in the claim are so different from Fateh that one skilled in the art would not contemplate from the teaching of Fateh. In Segatto, it only teaches cost optimization for smart grid, involving installation costs, distance based operation costs (wired), transmission costs (wireless). See Segatto et al. (“TELECOMMUNICATION TECHNOLOGIES FOR SMART GRIDS: TOTAL COST OPTIMIZATION” Advances in Renewable Energies and Power Technologies, 2018). No other prior art of record is close enough to Fateh or the claim to teach or suggest the claimed method.

Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	LI et al. (CN 111464330 A) teaches an optimal cost topology construction method of a hybrid QKD network system. The physical topology is used to simulate the hybrid QKD network system. The bandwidth limitation, flow conservation, flow demand and credibility limitation of the physical topology network flow are the constraints, with the goal of minimizing the total cost.
	WU et al. (CN 106452920 A) teaches a cost optimization method of layout of network data node. The group network basic information comprises installation cost of single data aggregation node, intelligent meter transmission unit energy consumed by data unit distance, unit energy price and intelligent electricity meter data aggregation node transmission time interval of the data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857